Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Species X (Fig. 5), claims 1, 4-6, 8-17 and 19-20 in the reply filed on 05/23/2022 is acknowledged. The traversal is on the ground(s) that “A. Traversal: The Office Action indicated that "[t]he species are independent or distinct because they each present distinct and mutually exclusive arrangements of the fluid line system." (Office Action, pg. 2). Applicant respectfully disagrees. The MPEP explains that to properly support a restriction requirement based on alleged mutual exclusivity, the Office Action must show that "one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species, and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope." (MPEP §806.04(f)). In this case, only claims 2-3 and 18 (Fig. 7, drawn towards the dielectric function element being an insulation plate) are mutually exclusive with the remainder of the claims (Figs. 1-6 and 8-12, drawn towards the dielectric function element being a dielectric coating). This is clearly evidenced by the dependency of the original claims. For example, original claim 4 depended from original claim 1, original claim 5 depended from claim 4, original claim 6 depended from claim 4 or 5, original claim 7 depended from any one of claims 4 to 6, original claim 8 depended from any one of claims 1-7, original claim 9 depended from any one of original claims 1-8, and original claim 10 depended from claim 9 and any one of claims 4-8. Thus, claims 4-10 clearly overlapped in scope”. This is not found persuasive because Species restriction been made base on different Figs instead of claims, and each Species are mutually exclusive as shown under the 03/24/2022 restriction requirement.  B. Traversal: “Further, the specification clearly states that the features described in reference to the drawings "cannot only be used in the respective specified combination stated but also in other combinations or by themselves without leaving the scope of the present invention," and nothing in the disclosure indicates that the features in the dielectric coating 12 shown in one exemplary figure is excluded from the other exemplary figures. (Para. [0024]). For example, the specification explains that while the dielectric coating 12 may completely clads the contact plate around the PTC thermistor and the two contact plates are electrically insulated towards an outside (Species I and V), "[t]he dielectric coating can replace or complement the dielectric basic coating described above or the dielectric insulation cladding in the PTC heating module described above" (Species VII). (Para. [0017]). Thus, Species I and V are not mutually exclusive with Species VII”.  This is not found persuasive because Species I and V are mutually exclusive with Species VII; because Species I (Figs 1 and 5, because [0035] mentioned Fig 5 shoes a sectional view of the PTC heating module 1 from Fig 1) with two dielectric material part layers 13a and 13b are arranged in thickness direction 4 on one another; Species V (Fig 6) with an air gap in the edge region 15, and Species VII (Fig 8) with a contiguous material layer 17. C. Traversal: As another example, the specification states that "in some embodiments, no insulation is shown on the end faces 14a and 14b. It goes without saying that this insulation-in the case that it is not otherwise provided-can be realised by a basic coating or an insulation cladding." (Para.
[0031]). Thus, Species VII (Fig. 8) overlaps with Species II-IV and VIII-XI (Figs. 2-4 and 9-12).  This is not found persuasive because Species restriction been made base on different Figs instead of claims, and each Species are mutually exclusive as shown under the 03/24/2022 restriction requirement. D. Traversal: As a further example, the specification explains that Figs. 10-12 (Species IX-XI) only differ in configuration from Figs. 1-3 (Species 1-111) in that contact bases 19a, 19b are provided. (Para. [0040]-[0042]). That is, the contact bases 19a, 19b supplement the arrangement shown in Figs. 1-3 and thus overlap in scope, but do not form a mutually exclusive arrangement. This is not found persuasive because a direct contact between 2 and 3a in Fig 1, but Fig 10 shown a first direct contact between 2 and one side of 19a/ 19b, and second direct contact between 3a and another side of 19a/ 19b; a direct contact between 2 and 3a in Fig 2, but Fig 12 shown a first direct contact between 2 and one side of 19a/ 19b, and second direct contact between 3a and another side of 19a/ 19b; and a direct contact between 2 and 3a in Fig 3, but Fig 11 shown a first direct contact between 2 and one side of 19a/ 19b, and second direct contact between 3a and another side of 19a/ 19b; therefore, there are all mutually exclusive. E. Traversal: Furthermore, it is respectfully submitted that the subject matter of all Species is sufficiently related that a thorough search for the subject matter of one of the Species would encompass a search for the subject matter of the other Species. Further, given the overlap in general subject
matter among the various claims and figures, Applicant respectfully submits that the restriction requirement is improper and that Species 1-V, VII, and IX-XI should be searched and examined at the same time. This is not found persuasive because been made base on structure/ arrangement difference shown under each Fig instead of claims, and each Species are mutually exclusive as shown under the 03/24/2022 restriction requirement.  The requirement is still deemed proper and is therefore made FINAL.
The Applicant's election with traverse of Species X (Fig. 11), claims 1, 4-6, 8-17 and 19-20; however, the limitation under claim 8 belongs to Species VII: Figure 8 ([0038]), the limitation under claim 16 belongs to Species VII: Figure 8 ([0038]), and the limitation under claim 17 belongs to Species VII: Figure 8 ([0038]); therefore, claims 5, 8 and 16-17 also withdrawn from the examination. Accordingly, claims 1-20 are pending in the application with claims 2-3, 7-8 and 16-18 withdrawn.  An action on the merits for claims 1, 4-6, 9-15 and 19-20 are as follow. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 and 03/24/2022 in compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure statement has been considered by the examiner.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, under claim 6, the “an air gap” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under 37 CFR 1.52(b)2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6, 12 and 14 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “wherein one of: the dielectric coating is fixed on each of the contact surfaces of the two contact plates around the plurality of PTC thermistors, wherein the hollow space between the two contact plates in the thickness direction is partly filled out, the dielectric coating is fixed on each of the contact surfaces of the two contact plates around the plurality of PTC thermistors, wherein the hollow space between the two contact plates in the thickness direction is completely filled out, and the dielectric coating is fixed on each of the contact surfaces of the two contact plates around the plurality of PTC thermistors, wherein the hollow space between the two contact plates in the thickness direction is partly filled out and the plurality of PTC thermistors are cladded by the dielectric coating transversely to the thickness direction”, rendering the claim indefinite.  The limitation needs to be re-written with a Markush format (A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. See MPEP 2173.05(h)).  Appropriate correction/clarification is required.
Claim 6 recites the limitation “wherein at least one of: the dielectric coating laterally clads the at least one contact plate and is disposed outside of the contact surface at least in one regions, such that in an edge region of the two contact plates an air gap between the two contact plates is enlarged, and the dielectric coating, transversely to the thickness direction, projects out of the hollow space towards an outside such that in an edge region of the two contact plates an air gap between the two contact plates is enlarged”, rendering the claim indefinite.  The limitation needs to be re-written with a Markush format (A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. See MPEP 2173.05(h)).  Appropriate correction/clarification is required.
Claim 12 recites the limitation “further includes one of: applying the dielectric coating on the at least one contact plate in at least one region outside of the respective contact surface such that the at least one contact plate is laterally or completely cladded by the dielectric coating, applying a dielectric basic coating onto an end face of the at least one contact plate located opposite to the respective contact surface, and applying a dielectric insulation cladding onto the two contact plates to clad the two contact plates on a plurality of sides”, rendering the claim indefinite.  The limitation needs to be re-written with a Markush format (A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. See MPEP 2173.05(h)).  Appropriate correction/clarification is required.
Claim 14 recites the limitation “wherein one of: the dielectric coating is applied by over-moulding or spraying-on a dielectric material or by dipping into a dielectric material or by anodizing with a dielectric material or by gluing on a film of a dielectric material around the plurality of PTC thermistors after the joining of the plurality of PTC thermistors with a respective one of the two contact plates, and the dielectric coating is applied by over-moulding or by spraying-on a dielectric material or by anodizing with a dielectric material or by dipping into a dielectric material or by gluing-on a film of a dielectric material around a plurality of place holder elements prior to the joining of the plurality of PTC thermistors with the two contact plates, and thereafter removing the plurality of place holder elements and then the plurality of PTC thermistors are placed in positions kept by the plurality of place holder elements and joined with the two contact plates”, rendering the claim indefinite.  The limitation needs to be re-written with a Markush format (A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. See MPEP 2173.05(h)).  Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 11-14 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by O’Sullivan et al. (US 2017/0303340 A1).
Regarding Independent Claim 1, O’Sullivan et al. disclose a PTC heating module (a heating rod, [0012], Fig 1) for heating a fluid, comprising:
a plurality of PTC thermistors (ceramic heating elements 1… PTC heating elements, [0014]) each having two main surfaces, wherein the two main surfaces of the plurality of PTC thermistor are located opposite to one another and paced apart relative to one another in a thickness direction (see details of each ceramic heating element 1 in Fig 1),
two contact plates each provided with a contact surface (a first strip-shaped contact sheet 3 as well as… a second strip-shaped contact sheet 4, [0015], Fig 1), between which the plurality of PTC thermistors are arranged transversely to the thickness direction next to one another and spaced apart relative to one another (see arrangement details in Fig 1),
wherein the two main surfaces of the plurality of PTC thermistor are electrically contacted with the contact surfaces of a respective one of the two contact plates (heating elements 1 are arranged between the strip-shaped contact sheets 3, 4, [0015], Fig 1), and
at least one dielectric function element arranged between the two contact plates and laterally sealingly engaged about the plurality of PTC thermistors (dielectric coating covers… electrically isolates the contact sheets from the housing… the contact sheets between which the ceramic heating elements or heating elements are arranged to touch the dielectric coating, [0006]), such that a hollow space between the two contact plates in the thickness direction is at least partly filled out with the at least one dielectric function element (see Fig 1) and a creepage distance between the two contact plates within the hollow space is enlarged (coating can be applied directly onto the metal housing or onto an intermediate layer, [0010]; with a dielectric coating electrically isolating the contact sheets 3, 4, [0017]).
Regarding Independent Claim 11, O’Sullivan et al. disclose a method for producing a PTC heating module (a heating rod, [0012], Fig 1), comprising:
providing a plurality of PTC thermistors (ceramic heating elements 1… PTC heating elements, [0014]) each having two main surfaces disposed opposite to one another and spaced apart from one another in a thickness direction of the plurality of PTC thermistors (see details of each ceramic heating element 1 in Fig 1);
arranging the plurality of PTC thermistors between two contact plates (a first strip-shaped contact sheet 3 as well as… a second strip-shaped contact sheet 4, [0015], Fig 1) next to one another transversely to the thickness direction and spaced apart relative to one another (see arrangement details in Fig 1);
joining the plurality of PTC thermistors with the two contact plates, wherein the plurality of PTC thermistors are joined simultaneously with the two contact plates or are joined first with one of the two contact plates and then with the other of the two contact plates (see details in Fig 1), such that the two main faces of the plurality of PTC thermistors are indirectly or directly electrically contacted with a respective contact surface of the two contact plates (the heating elements 1 are arranged between the strip-shaped contact sheets 3, 4, [0015], Fig 1; Clearly, the heating elements 1 will indirectly or directly electrically contacted with a respective contact surface of the two contact plates as claimed, Fig 1), and
wherein prior to the joining or after the joining of the plurality of PTC thermistors with the two contact plates, applying at least one dielectric function element comprising a dielectric coating onto the respective contact surface of at least one of the two contact plates (dielectric coating covers… electrically isolates the contact sheets from the housing… the contact sheets between which the ceramic heating elements or heating elements are arranged to touch the dielectric coating, [0006]), wherein applying the at least one dielectric function element comprising the dielectric coating includes at least partially filling a hollow space between the two contact plates in the thickness direction and laterally sealing the plurality of PTC thermistors with the dielectric coating (coating can be applied directly onto the metal housing or onto an intermediate layer, [0010]; with a dielectric coating electrically isolating the contact sheets 3, 4, [0017], Fig 1; clearly, any operator can applying the at least one dielectric function element comprising the dielectric coating includes at least partially filling a hollow space between the two contact plates in the thickness direction and laterally sealing the plurality of PTC thermistors with the dielectric coating as claimed).
Regarding Independent Claim 20, O’Sullivan et al. disclose a PTC heating module (a heating rod, [0012], Fig 1) for heating a fluid, comprising:
a plurality of PTC thermistors (ceramic heating elements 1… PTC heating elements, [0014]) respectively having two main surfaces disposed opposite to one another and spaced apart relative to one another in a thickness direction (see details of each ceramic heating element 1 in Fig 1);
two contact plates arranged spaced apart from one another in the thickness direction (a first strip-shaped contact sheet 3 as well as… a second strip-shaped contact sheet 4, [0015], Fig 1), the plurality of PTC thermistors arranged between the two contact plates next to and spaced apart from one another transversely to the thickness direction (see arrangement details of each ceramic heating element 1 in Fig 1), wherein the two main surfaces of the plurality of PTC thermistors are electrically contacted with a respective contact surface of the two contact plates (heating elements 1 are arranged between the strip-shaped contact sheets 3, 4, [0015], Fig 1); and
a dielectric coating arranged between the two contact plates and laterally sealingly engaged about the plurality of PTC thermistors (the contact sheets between which the ceramic heating elements or heating elements are arranged to touch the dielectric coating, [0006]), wherein the dielectric coating is fixed on the contact surface of at least one of the two contact plates (dielectric coating covers… electrically isolates the contact sheets from the housing, [0006]) and at least partially fills a hollow space between the two contact plates to facilitate increasing a creepage distance between the two contact plates within the hollow space (coating can be applied directly onto the metal housing or onto an intermediate layer, [0010]; with a dielectric coating electrically isolating the contact sheets 3, 4, [0017], Fig 1).
Regarding Claims 4-6 and 12-14, O’Sullivan et al. further disclose:
Claim 4, wherein the at least one dielectric function element is a dielectric coating (dielectric coating covers, [0006]), and wherein the dielectric coating is fixed in a firmly bonded manner on the contact surface of at least one of the two contact plates around the plurality of PTC thermistors (dielectric coating covers… electrically isolates the contact sheets from the housing… the contact sheets between which the ceramic heating elements or heating elements are arranged to touch the dielectric coating, [0006]).
Claim 5, wherein one of: the dielectric coating (dielectric coating covers, [0006]) is fixed on each of the contact surfaces of the two contact plates around the plurality of PTC thermistors (dielectric coating covers… electrically isolates the contact sheets from the housing… the contact sheets between which the ceramic heating elements or heating elements are arranged to touch the dielectric coating, [0006]), wherein the hollow space between the two contact plates in the thickness direction is partly filled out (the hollow space between 3 and 4 in the thickness direction is partly filled out, Fig 1), 
the dielectric coating is fixed on each of the contact surfaces of the two contact plates around the plurality of PTC thermistors, wherein the hollow space between the two contact plates in the thickness direction is completely filled out, and the dielectric coating is fixed on each of the contact surfaces of the two contact plates around the plurality of PTC thermistors, wherein the hollow space between the two contact plates in the thickness direction is partly filled out and the plurality of PTC thermistors are cladded by the dielectric coating transversely to the thickness direction.
Claim 6, wherein at least one of: the dielectric coating laterally clads the at least one contact plate (dielectric coating covers… electrically isolates the contact sheets from the housing, [0006]) and is disposed outside of the contact surface at least in one regions, such that in an edge region of the two contact plates an air gap between the two contact plates is enlarged (at any edge region of two contact plates 3 and 4, an air gap between the two contact plates can be enlarged because of the distance difference between each ceramic heating elements 1, Fig 1), and
the dielectric coating, transversely to the thickness direction, projects out of the hollow space towards an outside such that in an edge region of the two contact plates an air gap between the two contact plates is enlarged.
Claim 12, wherein applying the dielectric coating further includes:
applying the dielectric coating on the at least one contact plate in at least one region outside of the respective contact surface such that the at least one contact plate is laterally or completely cladded by the dielectric coating (dielectric coating covers… electrically isolates the contact sheets from the housing… the contact sheets between which the ceramic heating elements or heating elements are arranged to touch the dielectric coating, [0006]),
Claim 13, wherein the dielectric coating is applied after the joining of the plurality of PTC thermistors with the two contact plates, and wherein applying the dielectric coating includes injecting or over-moulding or spraying-in a dielectric material in the hollow space (the dielectric coating may be applied by spray coating, [0017]; coating can be applied directly onto the metal housing or onto an intermediate layer, [0010]; clearly, any operator can spraying-in the dielectric material in the hollow space as claimed) or by dipping into a dielectric material or by anodizing with a dielectric material.
Claim 14, wherein one of: the dielectric coating is applied by over-moulding or spraying-on a dielectric material (the dielectric coating may be applied by spray coating, [0017]) or by dipping into a dielectric material or by anodizing with a dielectric material or by gluing on a film of a dielectric material around the plurality of PTC thermistors after the joining of the plurality of PTC thermistors with a respective one of the two contact plates, and
the dielectric coating is applied by over-moulding or by spraying-on a dielectric material or by anodizing with a dielectric material or by dipping into a dielectric material or by gluing-on a film of a dielectric material around a plurality of place holder elements prior to the joining of the plurality of PTC thermistors with the two contact plates, and thereafter removing the plurality of place holder elements and then the plurality of PTC thermistors are placed in positions kept by the plurality of place holder elements and joined with the two contact plates.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan et al. (US 2017/0303340 A1) in view of Hofsass (US 5,633,978).  
Regarding Claims 9-10 and 19, O’Sullivan et al. disclose the invention substantially as claimed and as discussed above in claim 1; except claims 9-10 and 19,  
Hofsass further teaches Claim 9, an electrical heater 10 with an internal thermal mould 12, Figs 1-3) further comprises an electrically conductive contact base (terminal lug 28/ 32, Fig 3, Col 6 line 54) arranged between a respective one of the plurality of PTC thermistors  and at least one of the two contact plates (“a respective one of the plurality of PTC thermistors  and at least one of the two contact plates” taught by O’Sullivan et al. already; 28/ 32 arranged at top of electrically conductive bottom plate 27, Fig 3, Col 6 line 53), the electrically conductive contact base having a support face (terminal lug 28/ 32 each having a support face, Fig 3); that is smaller than the two main surfaces of the respective PTC thermistor (“the two main surfaces of the respective PTC thermistor” taught by O’Sullivan et al. already; Clearly, the support face can be “smaller than the two main surfaces of the respective PTC thermistor” as claimed), and wherein the respective PTC thermistor (“the respective PTC thermistor” taught by O’Sullivan et al. already) projects from the electrically conductive contact base transversely to the thickness direction (clearly, the respective PTC thermistor can be “projects from the electrically conductive contact base transversely to the thickness direction” as claimed).
Claim 10, wherein the electrically conductive contact base (terminal lug 28/ 32, Fig 3, Col 6 line 54) has a thickness defined in the thickness direction that is smaller than a layer thickness of a dielectric coating of the at least one dielectric function element defined in the thickness direction on at least one of the two contact plates (clearly, the electrically conductive contact base can “has a thickness defined in the thickness direction that is smaller than a layer thickness of a dielectric coating of the at least one dielectric function element defined in the thickness direction on at least one of the two contact plates” as claimed), and wherein the electrically conductive contact base, transversely to the thickness direction, is completely cladded by the dielectric coating on the at least one contact plate (“the dielectric coating on the at least one contact plate” taught by O’Sullivan et al. already; clearly, the electrically conductive contact base, transversely to the thickness direction, can “completely cladded by the dielectric coating on the at least one contact plate” as claimed).
Claim 19, wherein the at least one dielectric function element is a dielectric coating (dielectric coating covers, [0006], taught by O’Sullivan et al.) disposed on the contact surface of the at least one contact plate (dielectric coating covers… electrically isolates the contact sheets from the housing, [0006], taught by O’Sullivan et al.), and wherein the electrically conductive contact base has a thickness in the thickness direction that is smaller than a layer thickness of the dielectric coating in the thickness direction (clearly, the electrically conductive contact base can “has a thickness in the thickness direction that is smaller than a layer thickness of the dielectric coating in the thickness direction” as claimed).
Claim 15, further comprising arranging an electrically conductive contact base (terminal lug 28/ 32, Fig 3, Col 6 line 54) between a respective one of the plurality of PTC thermistors and at least one of the two contact plates (“a respective one of the plurality of PTC thermistors  and at least one of the two contact plates” taught by O’Sullivan et al. already; 28/ 32 arranged at top of electrically conductive bottom plate 27, Fig 3, Col 6 line 53), wherein the electrically conductive contact base has a support face (terminal lug 28/ 32 each having a support face, Fig 3) that is smaller than a corresponding one of the two main faces of the respective PTC thermistor (“the two main surfaces of the respective PTC thermistor” taught by O’Sullivan et al. already; Clearly, the support face can be “smaller than the two main surfaces of the respective PTC thermistor” as claimed) such that the respective PTC thermistor (“the respective PTC thermistor” taught by O’Sullivan et al. already) projects outwardly from the electrically conductive contact base transversely to the thickness direction (clearly, the respective PTC thermistor can be “projects outwardly from the electrically conductive contact base transversely to the thickness direction” as claimed).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify O’Sullivan et al. with Hofsass’s further teaching of Claim 9-10 and 19; because Hofsass teaches, in Abstract, of providing an excellent liquid heating element, which clamped between two electrically conductive panels provide with a raised area functions as an excellent heat contact surface.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761